SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 REEF GLOBAL ENERGY VI, L.P. (Name of Subject Company) MPF FLAGSHIP FUND 13, LLC; MPF SENIOR NOTE PROGRAM II, LP; MPF DEWAAY FUND 7, LLC; AND MACKENZIE PATTERSON FULLER, LP (Bidders) UNITS OF GENERAL AND LIMITED PARTNERSHIP INTEREST (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee $470,400 $18.49 * For purposes of calculating the filing fee only.Assumes the purchase of 48 Units at a purchase price equal to $9,800 per Unit in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$18.49 Form or Registration Number: SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed: AUGUST 21, 2008 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] FINAL AMENDMENT TO TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by MPF FLAGSHIP FUND 13, LLC; MPF SENIOR NOTE PROGRAM II, LP; MPF DEWAAY FUND 7, LLC (collectively the “Purchasers”) to purchase 48 Units of general and/or limited partnership interest (the “Units”), exclusive of the managing General Partner interests,in Reef Global Energy VI, L.P. (the “Partnership”), the subject company, at a purchase price equal to $9,800 per Unit, less the amount of any distributions declared or made with respect to the Units between August 21, 2008 (the “Offer Date”) and October 6, 2008 (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated August 21, 2008 (the “Offer to Purchase”) and the related Letter of Transmittal. The Offer resulted in the tender by unitholders, and acceptance for payment by the Purchasers, of a total of 3.4 Units. Upon completion of the Offer, the Purchasers held an aggregate of approximately 3.4 Units, or approximately 0.24% of the total outstanding Units.These shares were allocated among the Purchasers as follows: MPF FLAGSHIP FUND 13, LLC – 3.4 UNITS SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 10, 2008 MPF FLAGSHIP FUND 13, LLC; MPF SENIOR NOTE PROGRAM II, LP; MPF DEWAAY FUND 7, LLC By: /s/ Chip Patterson Chip Patterson, Senior Vice President of Manager or General Partner of each filing person MACKENZIE PATTERSON FULLER, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
